| a Ann Amoy Chaplin

  
  

 

Fo ) ths
2 Facek W. Lentz, Es ae 2S «fe
| THE LENTZ LAW FIRM, P.c. A  @ she
3} 1200 Wilshire Blvd, Rewite 406 | wer S&S So
| Los Angeles, CA 90017 Labs 3 ose
4] Telephone: (213) 250 - 9200 2 far
Facsimile: (213) 250 - 9161 225
5 Email: jwl@lentzlawfirm.com % BQ
6| Claimant In Pro Per (2 of
o &
7}
8 | UNITED STATES DISTRICT COURT
9| DISTRICT OF MARYLAND
10 |
11 || UNITED STATES OF AMERICA, Case Action No8:18-CV-03565-CBD
12 | Plaintiff, VERIFIED ANSWER TO COMPLAINT IN
| REM AND DEMAND FOR TRIAL BY JURY
13 | v. OF CLAIMANT PATTI ANN AMOY
CHAPLIN

| $213,573 IN U.S. CURRENCY,

Defendant(s).

 

 

CLAIMANT PATTI ANN AMOY CHAPLIN hereby answers the Plaintiff's Complaint
| For Forfeiture In Rem (the “Complaint’) as follows:

Claimant reserves the right to supplement and amend this Answer as necessary

| as matters develop through discovery of certain facts and circumstances regarding the

| Complaint and specifically reserves his right to file any applicable counterclaims.

Please take notice that Claimant demands trial by jury of the issues and defenses
| raised by this claim and answer.

ANSWER TO COMPLAINT POR MORF RITURE INKEM «]-

 
S Sz 32S DEGBKR = S

21

oe fc ws oO de Ol ON

 

1. Claimant admits allegations contained in Paragraph 1.
2. Claimant admits allegations contained in Paragraph 2.
3. Claimant admits that Defendant Currency was seized from the residence of

| Scott Anthony Williams and Patti Ann Amoy Chaplin on or about June 6, 2018, Claimant

lacks knowledge or information sufficient to form a belief as to the truth of the

| allegation contained in Paragraph 3 that the search and seizure took place pursuant to a
|} search warrant and, therefore, generally and specifically denies the allegation that the
| search and seizure took place pursuant to a search warrant.

4. The Claimant lacks knowledge or information sufficient to form a belief as

| to the truth of the allegations contained in Paragraph 4 of the Complaint and, therefore,
| generally and specifically denies the allegations in Paragraph 4.

5. Claimant lacks knowledge or information sufficient to form a belief as to

| the truth of the allegations contained in Paragraph 5 of the Complaint and, therefore,
| generally and specifically denies the allegations in Paragraph 5.

6. Claimant lacks knowledge or information sufficient to form a belief as to

| the truth of the allegations contained in Paragraph 6 of the Complaint and, therefore,
| generally and specifically denies the allegations in Paragraph 6.

7. Claimant denies the allegations in Paragraph 7.
8. Claimant lacks knowledge or information sufficient to form a belief as to

| the truth of the allegations contained in the affidavit referred to in Paragraph 8 of the

Complaint and, therefore, generally and specifically denies the allegations in the
affidavit referred to in Paragraph 8 of the Complaint and Paragraph 8 of the Complaint.

AFFIRMATIVE DEFENSES

9. Claimant repeats the denials and affirmative allegations set forth in

| paragraphs 1 through 8 of this Answer, as though fully set forth here. In addition,

 

| ANSWER TO BORP EITURE INREM age 12219

 
BSe xaos 6D ke Go KB = Ss

21 |

rr |

 

| Claimant raises the following numbered defenses to the Complaint.

FIRST DEFENSE

9. The Complaint, and each purported claim for relief, fails to state facts

| sufficient to constitute claim(s) upon which relief can be granted to defeat Claimant's
| claim to subject properties.

 

10. The Plaintiff lacks probable cause for belief that a substantial connection

| exists between the properties sought to be forfeited and any unlawful conduct.

THIRD DEFENSE

11. This Court lacks jurisdiction over the Defendant properties or this action,

| and venue in any forum, is improper and inconvenient.

FOURTH DEFENSE

1. The evidence seized during the search must be suppressed as the fruit of
an unreasonable search and seizure under the Fourth Amendment to the United States

| Constitution and One 1958 Plymouth Sedan v. Commanwealth of Pennsylvania, 380 U.S.
| 693 (1965)

FIFTH DEFENSE

12. The forfeiture of the defendant properties, in addition to any criminal

 

ANSWER TO COMPLAINT POR FORFEITURE IN REM =3e 12219

 
pee meh etme mt
a > Ww & Ww NH

18 |

~~ Se Ss DP SH & ow UN

S

 

: punish ment, fines and assets that may be forfeited would be grossly disproportionate
| punishment in violation of the Eight Amendment's Excessive Fines Clause, and Austin v.
| United States, 509 U.S. 602 (1993).

SIXTH DEFENSE

13. Plaintiff has failed to comply with several statutory notice requirements,

| which, among other legal consequences, make the Complaint void and null.

SEVENTH DEFENSE

14. Without waiving any defense asserted above, Claimant further asserts that

| Defendant properties are not subject to forfeiture on the basis that any act or omission,

| ifany, on the part of any other individual that would potentially give rise to forfeiture of
| the Defendant property, was committed or omitted without the knowledge or consent of
| the Claimant.

WHEREFORE, Claimant prays that the Honorable Court will:

1. Dismiss the Complaint and enter judgment on behalf of the Claimant and

| that Plaintiff take nothing by reason of this suit;

2. Deny issuance of a certificate of reasonable cause pursuant to 28 US.C.

| Section 2465 and award costs and attorney's fees to the Claimant; and

| ///
| f/f

Ml

 

| ANSWER TO COMPLAINT POR FORFEITURE INREM 4. 1228

 
a Provide such other and further relief, both legal and equitable, as the Court

 

| deems proper and just.
4] DATED: January 34,2019 Respectfully submitted,
By: 4 ais
Patti Ann Amoy Chaplin
Claimant In Pro Per
VERIFICATION

Vath Aw hw ( (4
L, do hereby verify that I have read the foregoing answer, and

| declare under penalty of perjury that the allegations therein are true and correct.
Executed this 21st day of January¥@@ 2019.

 

PATTI ANN AMOY CHAPLIN

 

| ANSWER TO COMPLAINT POR FOP RITURE INREM = 1aaNe

 

 
THE LENTZ LAW FIRM, P.C.

1200 WILSHIRE BLVD, SUITE 406, LOS ANGELES, CA 90017

Telephone: 213/250-9200- Facsimile: 213/250-9161

oO co NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

PROOF OF SERVICE

I, Gina Garfias, declare as follows:

I am employed in the City of Los Angeles, California. I am over the age of eighteen

years, and not a party to the within case; my business address is The Lentz Law Firm, P.C., 1200

Wilshire Blvd, Suite 406, Los Angeles, California 90017. On Jan. 29, 2019, I served the within:
VERIFIED ANSWER OF CLAIMANT PATTI ANN AMOY CHAPLIN

in the U.S. District Court Case No. 8:18-CV-03565-CBD, by sending a true copy thereof, as
indicated and addressed as follows:

Mr. Ray McKenzie

United States Attorney’s Office
6500 Cherrywood Lane
Greenbelt, MD 20770

[Fax: |

[x<] (BY MAIL) By placing such document in an envelope, with postage thereon
fully prepaid for first class mail, for collection and mailing at the office of The
Lentz Law Firm, P.C., Los Angeles, California following ordinary business
practice. I am readily familiar with the practice of The Lentz Law Firm, P.C.,
for collection and processing of correspondence, said practice being that in the
ordinary course of business, correspondence is deposited in the United States
Postal Service the same day as it is placed for collection.

(BY PERSONAL SERVICE) By causing such document to be delivered by
hand with instructions that it be personally served.

O

(BY FACSIMILE) By placing such document for collection and transmission
at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
facsimile numbers listed above. I am readily familiar with the practice of The
Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
being that in the ordinary course of business, facsimiles are transmitted
immediately after being placed for processing.

O

I declare under penalty of perjury under the laws of the State of Maryland that
the foregoing is true and correct and that this declaration was executed on January 29, 2019, at
Los Angeles, California.

_—

—

Gina Garfias

 

 

 

 

PROOF OF SERVICE

 
